195 S.E.2d 581 (1973)
18 N.C. App. 10
STATE of North Carolina
v.
Nelson Gale REYNOLDS.
No. 7219SC826.
Court of Appeals of North Carolina.
April 11, 1973.
*582 Atty. Gen., Robert Morgan by Asst. Atty. Gen., Parks H. Icenhour, for the State.
Bell, Ogburn & Redding by Deane F. Bell, and J. Howard Redding, Asheboro, for defendant-appellant.
PARKER, Judge.
The sole question argued in defendant's brief and presented by this appeal concerns the denial of his motions for nonsuit. He contends that the evidence in this case was entirely circumstantial and was insufficient to support the verdict, relying on State v. Minton, 228 N.C. 518, 46 S.E.2d 296. It is elementary that upon motion for nonsuit in a criminal case the evidence must be viewed in the light most favorable to the State and that the motion should be denied if, when the evidence is so viewed, the court determines that there is substantial evidence to warrant a jury finding defendant guilty of all material elements of the offense charged. In this connection it is immaterial whether the evidence be direct or circumstantial or both; if there be substantial evidence from which a jury could find that the offense charged has been committed and that defendant committed it, regardless of whether that evidence be direct or circumstantial or some combination of both, the motion to nonsuit should be overruled. "Substantial evidence *583 of guilt is required before the court can send the case to the jury. Proof of guilt beyond a reasonable doubt is required before the jury can convict. What is substantial evidence is a question of law for the court. What that evidence proves or fails to prove is a question of fact for the jury." State v. Stephens, 244 N.C. 380, 93 S.E.2d 431.
In the present case defendant does not challenge the sufficiency of the evidence to show that the offenses charged had been committed by someone; he challenges only the sufficiency of the evidence to justify the court in submitting to the jury the question whether he was the person who committed them. The sufficiency of fingerprint evidence to establish the identity of an accused as the person who committed the offense charged has been before the appellate courts of this State in many cases. See, e. g., State v. Tew, 234 N.C. 612, 68 S.E.2d 291; State v. Rogers, 233 N.C. 390, 64 S.E.2d 572, 28 A.L.R. 2d 1104 (footprints); State v. Reid, 230 N.C. 561, 53 S.E.2d 849, cert. denied, 338 U.S. 876, 70 S. Ct. 138, 94 L. Ed. 537; State v. Minton, supra; State v. Helms, 218 N.C. 592, 12 S.E.2d 243; State v. Huffman, 209 N.C. 10, 182 S.E. 705; State v. Combs, 200 N.C. 671, 158 S.E. 252; State v. Stewart, 16 N.C.App. 419, 192 S.E.2d 60; State v. Phillips, 15 N.C.App. 74, 189 S.E.2d 602; State v. Pittman, 10 N.C.App. 508, 179 S.E.2d 198; State v. Blackmon, 6 N.C.App. 66, 169 S.E.2d 472; see also, Annot., 28 A.L.R. 2d 1115. The rule deducible from these cases is that evidence given by a qualified expert that fingerprints found at the scene of a crime correspond with those of an accused, when accompanied by substantial evidence of circumstances from which the jury can find that such fingerprints could have been impressed only at the time the offense was committed, is sufficient to withstand a motion for nonsuit. Such evidence logically tends to show that the accused was present when the crime was committed and that he participated in its commission. Whether such evidence in any case supports that conclusion beyond a reasonable doubt is a matter for the jury to decide.
When the evidence in the present case is viewed in the light of the foregoing rule, we are of the opinion that the trial court properly overruled defendant's motions for nonsuit. There was substantial evidence from which the jury could find that fingerprints found at the place where the crimes charged were committed corresponded with those of defendant's; a qualified expert so testified. There was also substantial evidence of such circumstances as would support a jury finding that these fingerprints could have been impressed only at the time the offenses charged had been committed. The place where the fingerprints were found was not open to the public generally or to the defendant in particular. There was no evidence that defendant ever had been lawfully in or around the place of business before, as was the case in Minton. Nothing in the evidence in the present case even indicates any reason why defendant might ever have had lawful occasion to have been there. It would be pure speculation to assume that he had.
The motions for nonsuit were properly overruled.
No error.
BRITT and VAUGHN, JJ., concur.